Exhibit 10.2


Dated: May 18, 2020


SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release (“Agreement”) is made and entered
by and between Colin Hutchison (“Executive”) and Edgewell Personal Care Company,
and it subsidiaries and affiliates (collectively, “Edgewell” or the “Company”),
and pursuant to the terms of the Edgewell Personal Care Company Executive
Severance Plan (“Severance Plan”) in effect as of the Separation Date (defined
below). In consideration of the following promises, the parties agree to the
following:
1.Separation of Employment. Executive’s separation from Edgewell will be
effective November 15, 2020 (“Separation Date”). Executive and Edgewell agree
that Executive’s separation constitutes a Qualifying Termination under the terms
of the Severance Plan. The Executive’s title will remain unchanged up to the
Separation Date. The Executive will continue to be paid his current salary and
benefits up to and including the Separation Date, as modified by the Executive’s
local U.K. employment contract (as set forth in Section 1.b., below).

a.Duties and Responsibilities. The Executive understands and acknowledges that,
in order to effectuate a smooth transition of his responsibilities to others,
certain of the Executive’s duties and responsibilities will be reassigned as the
Separation Date approaches. During this period, Executive will focus on, among
other things, assisting with International leadership transition, embedding the
new GBM model with International, and special projects related to the Edgewell
global strategic plan as determined by the Company. The Executive understands
and agrees that such reassignment of authority, duties and responsibilities is
part of the transition process necessary to effectuate the Executive’s
separation under this Agreement and, thus, does not constitute a “material
diminution” of the Executive’s “authority, duties or responsibilities” under the
terms of the Severance Plan that would entitle the Executive to resign
voluntarily for Good Reason prior to the Separation Date.


b.Repatriation. Prior to signing this Agreement, the Executive will relocate
from the United States to the United Kingdom. The Company will reimburse the
Executive for the airfare associated with such relocation, per the Company’s
Travel Policy. The Executive will thereafter be employed in the U.K. pursuant to
a standard local employment contract. The Executive further agrees to cooperate
with this transition by signing any additional documents needed to effectuate
the Executive’s separation under local law as of the Separation Date. These
documents accompany this Agreement and include, but are not necessarily limited
to: (i) the Settlement Agreement between Wilkinson Sword Limited and the
Executive (the “U.K. Settlement Agreement”); (ii) the Executive’s local U.K.
employment contract (attached as Schedule 3 to the U.K. Settlement Agreement);
and (iii) the Second Settlement Agreement between Wilkinson Sword Limited and
the Executive (the “Second U.K. Settlement Agreement”) (attached as Schedule 4
to the U.K. Settlement Agreement). The Executive acknowledges and agrees that no
severance payments or other benefits are payable under this Agreement unless the
Executive has also timely signed and fully complied with all obligations set
forth in the U.K. Settlement Agreement.


2.Payments and Other Benefits. In consideration for Executive’s compliance with
the obligations identified in this Agreement, Edgewell agrees to the following:


a.Severance. Following the Separation Date, Edgewell shall pay Executive a
severance payment (“Severance Payment”) in an amount equal to the sum of (a) 1.5
times Executive’s annual base salary as of the Separation Date, and (b) 1.5
times the Fiscal Year End 2020 Bonus actually paid to Executive pursuant to the
terms of the Executive Bonus Plan. The Severance Payment shall be made to the
Executive, in a lump sum, less applicable withholdings and deductions required
by law, as authorized by Executive and as required by the Severance Plan. No
401(k) contributions will be deducted from the Severance Payment.









--------------------------------------------------------------------------------





b.Benefit Pay. If Executive is a participant in the Edgewell Group Health Plan
on the Separation Date, Edgewell shall pay Executive an amount of 1.5 times the
full monthly premium cost (employer plus employee) for the level of coverage in
effect as of the Separation Date multiplied by eighteen (18), less applicable
withholdings and deductions required by law, as authorized by Executive and as
required by the Severance Plan. No 401(k) contributions will be deducted from
this payment.


c.Accrued Paid Time Off. Edgewell shall pay Executive in a lump sum all accrued
but unpaid time off available to Executive pursuant to Edgewell policy in effect
as of the Separation Date.


d.Additional Local Benefits. Edgewell agrees to comply with any additional
separation benefit obligations arising under the Executive’s local U.K.
employment contract, the U.K. Settlement Agreement, and/or local law.


3.Conditions of Receipt and Timing. Executive shall not be entitled to receive
the payment and benefits identified in Section 2 unless and until Executive: (i)
signs this Agreement with no Revocation (defined in Section 9(f)); (ii) works
through the Separation Date as set forth in Section 1, above; (iii) returns all
Edgewell property; (iv) signs the accompanying U.K. Settlement Agreement ;and
(v) complies with all other obligations set forth in this Agreement and the U.K.
Settlement Agreement, including also having timely executed the Second U.K.
Settlement Agreement. Assuming these conditions are met, Edgewell will make the
payment(s) set forth in Section 2 by no later than 30 days following the
Separation Date, as defined therein.


4.Section 409A. All amounts payable under this Agreement are intended to comply
with the “short term deferral” exception from Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and other guidance
promulgated thereunder (“Section 409A”) specified in Treas. Reg. §
1.409A-1(b)(4) (or any successor provision) or the separation pay plan exception
specified in Treas. Reg. § 1.409A-1(b)(9) (or any successor provision), and
shall be interpreted in a manner consistent with those exceptions.
Notwithstanding the foregoing, to the extent that any amounts payable in
accordance with this Agreement are subject to Section 409A, this Agreement shall
be interpreted and administered in such a way as to comply with the applicable
provisions of Section 409A to the maximum extent possible. If payment of any
amount of “deferred compensation” (as defined under Section 409A ) is triggered
by a separation from service that occurs while Executive is a “specified
employee” (as defined under Section 409A) with respect to Edgewell, and if such
amount is scheduled to be paid within six (6) months after such separation from
service, the amount shall accrue without interest and shall be paid the first
business day after the end of such six-month period, or, if earlier, within 15
days after the appointment of the personal representative or executor of the
Executive’s estate following the Executive’s death. Each payment of compensation
under the Agreement shall be treated as a separate payment of compensation for
purposes of applying Section 409A. “Termination of employment,” “resignation” or
words of similar import, as used in this Agreement shall mean, with respect to
any payments of deferred compensation subject to Section 409A of the Code,
Executive’s “separation from service” as defined in Section 409A. Executive
shall not have the ability to control, directly or indirectly, the timing of any
payments of deferred compensation subject to Section 409A. Any payments that are
deferred compensation subject to Section 409A, and that could occur in one of
two years depending on the timing of an action by Colleague, such as the
delivery of a release, will always occur in the later year.


3.Confidentiality; Non-Solicitation; Non-Competition; Return of Property. Given
the sensitivity of the technical and commercial information to which Executive
has or had access and the extremely competitive nature of Edgewell’s business
activities, Executive agrees the following restrictions are reasonable,
necessary, and enforceable for the protection of the goodwill and legitimate
business interests of Edgewell.


a.Confidentiality. Executive acknowledges that the information, observations and
data relating to the formulation, processing, manufacturing, sale and marketing
of Edgewell razors, blades, shaving-related products, tampons, feminine care,
skin care and sun protection products accessible to Executive (the


2

--------------------------------------------------------------------------------





"Confidential Information") are confidential and the exclusive property of
Edgewell and its affiliated companies. Such Confidential Information shall
include, but not be limited to, Edgewell’s current and planned information
systems, the names, addresses or particular desires or needs of its customers,
the bounds of its markets, prices, costs and margins for its services or
products, its market share, marketing strategies and promotional efforts in any
market, information concerning product development, manufacturing processes,
research and development projects, formulas, inventions and compilations of
information, records or specifications, information concerning Edgewell’s past
and present colleagues, including compensation and benefits, information
concerning future product or market developments, financial information,
information regarding suppliers and costs of raw materials and other supplies,
financing programs, overhead distribution and other expenses, or conversion
costs, and any other confidential or proprietary non-public information.
Executive understands and agrees that such Confidential Information is
important, material and confidential, and that disclosure would gravely affect
the successful conduct of Edgewell businesses. Executive agrees that he will not
disclose to any unauthorized persons or use for Executive’s own account or for
the benefit of any third party (other than Edgewell) any Confidential
Information, unless and to the extent that such Confidential Information becomes
generally known to and available for use by the public other than if caused by
Executive’s acts or omissions to act. The obligation to protect Edgewell
Confidential Information is on-going and does not expire upon the termination of
employment


b.Non-Solicitation of Colleagues and Non-Competition. Executive acknowledges
that he will remain bound by the restrictive covenants regarding
Non-Solicitation of Colleagues and Non-Competition that are set forth in his
local U.K. employment contract, as amended by the U.K. Settlement Agreement.


c.Return of Property. Prior to the Separation Date, Executive shall return to
Edgewell (and shall not retain any copies of) all property of Edgewell in
Executive’s possession, including (without limitation) all Confidential
Information (including hard copy documents and electronic or digitally stored
information) correspondence, access badges, keys, credit cards, cell phones,
electronic devices and computer equipment.


d.Promises Given Are Reasonable. Executive understands that any breach of the
confidentiality and restrictive covenant obligations could cause irreparable
harm to Edgewell. Executive agrees that Edgewell has the right to seek an
injunction to prevent violation of Executive’s obligations under this Agreement,
without the necessity of posting a bond, in addition to Edgewell’s right to seek
remedies at law.


6.Reinstatement. Executive agrees that Edgewell has no obligation to re-hire,
re-employ, re-call or contract with Executive in the future.
7.Cooperation. Following the Separation Date, Executive agrees to cooperate
with, and make himself reasonably available to Edgewell and its legal counsel to
assist it in any matter, including without limitation: (a) giving truthful
testimony as to any non-privileged matter in any litigation, potential
litigation, or similar inquiry or investigation that is related in any way to
any matter about which Executive may have knowledge, information, or expertise;
and (b) providing accurate information related to any other general or specific
business matter about which Executive possesses knowledge, information, or
expertise. Upon presentation of reasonable documentation from Executive,
Edgewell agrees to reimburse Executive for his reasonable out-of-pocket expenses
incurred in compliance with this paragraph, subject to the requirements of
applicable law.


8. General Release. Executive agrees to release, settle, and forever discharge
Edgewell, including its agents, directors and employees, from all claims, causes
of action, rights, demands, debts, or damages of whatever nature, whether
Executive currently knows of them or whether Executive (and his heirs, agents,
executors or assigns) ever had or now has, arising at any time up to and
including the Effective Date (collectively “Claims”), including, but not limited
to:


3

--------------------------------------------------------------------------------







a.any claims relating to Executive’s employment with (including any
international assignment) or separation of employment from Edgewell;
b.any statutory, regulatory, common-law or other claims of any kind, including,
but not limited to, claims based on breach of contract or industrial statute or
industrial instrument claims (whether written or oral, express or implied),
tort, public policy, defamation, retaliation, actual or constructive wrongful
discharge, emotional distress or pain and suffering, and fraud or
misrepresentation;


c.any claims for attorneys’ fees or costs;


d.any discrimination, retaliation or harassment claims including, but not
limited to, claims under Title VII of the Civil Rights Act of 1964, as amended,
the Employee Retirement Income Security Act of 1974, as amended, the Americans
With Disabilities Act and the Americans With Disabilities Act Amendment, as well
as any claim, right or cause of action under state law including, but not
limited to workers compensation retaliation and state discrimination laws
including the Connecticut Fair Employment Practices Act, the Missouri Human
Rights Act, or any other claims protected by federal, state, or local laws;


e.any claims under any federal, state or local whistle-blower laws;


f.any claims regarding leaves of absence, including, but not limited to, claims
under the Family and Medical Leave Act or any federal, state or local law or
statute relating to leave;


g.any claims for unpaid or withheld wages, severance, benefits, bonuses,
commissions and/or other compensation of any kind, including, but not limited
to, claims under any applicable federal, state or local laws;


h.any claims for health and welfare benefits including, but not limited to, life
insurance, accidental death & disability insurance, sick leave or other employer
provided plans or programs for group health insurance coverage (excluding claims
for COBRA continuation coverage);


i.any claims under any federal, state or local military leave laws, including
the Uniformed Services Employment and Reemployment Rights Act; any Claims under
the Occupational Safety and Health Act; any claims under the federal Worker
Adjustment and Retraining Notification Act or state law equivalent statutes; any
claims under the Fair Credit Reporting Act; any claims under the National Labor
Relations Act; any Claims under the Sarbanes-Oxley Act; and


j.any other relevant federal, state, or local statutes or ordinances governing
or concerning employment or employee benefits that can be released by private
agreement.


k.Executive is not waiving any rights he may have to: (a) his own vested accrued
employee benefits under Edgewell’s U.S. health, welfare, or retirement benefit
plans as of the Separation Date; (b) benefits and/or the right to seek benefits
under applicable workers’ compensation and/or unemployment compensation
statutes; (c) pursue claims which by law cannot be waived by signing this
Agreement, including but not limited to claims that occur and arise after
Executive signs this Agreement; (d) enforce this Agreement; and/or (e) challenge
the validity of this Agreement.


4

--------------------------------------------------------------------------------





9.Waiver of Claims under the Age Discrimination in Employment Act. Executive
acknowledges and agrees that Executive is waiving any claims under the U.S. Age
Discrimination in Employment Act (the “ADEA”), as amended by the Older Workers
Benefit Protection Act, and that:
a.Executive is receiving consideration which is in addition to anything of value
to which Executive otherwise would have been entitled, including but not limited
to the benefits set forth in Section 2;
b.Executive fully understands the terms of this Agreement and enters into it
voluntarily, without any coercion on the part of any person or entity;
c.Executive was given adequate time to consider all implications and to freely
and fully consult with and seek the advice of whomever he deemed appropriate and
has done so;
d.Executive was advised in writing, by way of this Agreement, to consult an
attorney before signing this Agreement;
e.Executive was advised that he has twenty-one (21) calendar days to consider
this Agreement before signing it and, if Executive signs this Agreement during
this time period, the signing constitutes a knowing and voluntary waiver of this
time period and understands that any changes to this Agreement, whether material
or not, do not restart the twenty-one (21) day consideration period; and
f.Executive has seven (7) calendar days after executing this Agreement to revoke
this Agreement. If the seventh day is a weekend or national holiday, Executive
has until the next business day to revoke. If Executive elects to revoke this
Agreement, Executive shall notify John Hill at John.Hill@edgewell.com in writing
of Executive’s revocation (“Revocation”). Any determination of whether
Executive’s revocation was timely shall be determined by the date of actual
receipt by John Hill.
10. Agreement Not to File Suit. Executive, on behalf of Executive and
Executive’s beneficiaries, executors, administrators, successors, assigns,
agrees that he will not file or submit any charge, claim, complaint, arbitration
request, or action to any agency, court, organization, or judicial forum,
including but not limited to all federal, state, and local forums, against
Edgewell. Executive further agrees that if any person or entity should bring
such a charge, claim, complaint, or action on his behalf, he waives and forfeits
any right to recovery under said claim and will exercise every good faith effort
to have such claim dismissed. This Agreement does not release Executive’s right
to file a charge (or otherwise communicate) with the Equal Employment
Opportunity Commission, the National Labor Relations Board, or similar state or
local agencies in connection with any claim Executive believes he may have
against Edgewell. In addition, nothing in this Agreement shall (i) prohibit the
Executive from making reports of possible violations of federal law or
regulation to any governmental agency or entity in accordance with the
provisions of and rules promulgated under Section 21F of the Securities Exchange
Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or of any other
whistleblower protection provisions of state or federal law or regulation, or
(ii) require notification or prior approval by Edgewell of any reporting
described in clause (i). Executive waives the right to recover in any proceeding
he may bring against Edgewell before the EEOC, the NLRB, or any other agency or
in any proceeding brought against Edgewell on Executive’s behalf, to the maximum
extent permitted by law.


11. Representations and Warranties. Executive represents and warrants that he
has received all wages for work performed and that Executive is not currently
aware of any facts or circumstances constituting a violation by Edgewell of the
Fair Labor Standards Act or comparable state or local law. Executive also
represents and agrees that to the best of Executive’s knowledge and belief, he
has not suffered any on-the-job injury for which Executive has not already filed
a claim.


12. General Terms.




5

--------------------------------------------------------------------------------





a.Confidentiality of Agreement. Executive agrees not to talk about, write about,
or otherwise disclose the existence of this Agreement, the terms of this
Agreement, or any fact concerning its negotiation, execution, or implementation
to any person, firm, or corporation, other than Executive’s spouse, financial
advisor, or attorney, without Edgewell’s express prior consent or if required by
law. If Executive shall advise his spouse, financial advisor and attorney that
confidentiality is an essential part of this Agreement and that they are bound
by this confidentiality clause.


b.Interpretation of Agreement. In the event that any provision of this Agreement
shall be held to be invalid or unenforceable for any reason whatsoever, it is
agreed such invalidity or unenforceability shall not affect any other provision
of this Agreement, and the remaining covenants, restrictions, and provisions
shall remain in full force and effect. Any court of competent jurisdiction may
modify the objectionable provision to make it valid, reasonable, and
enforceable.


c.Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the parties. The parties agree that they have not relied
on any oral statements that are not included in this Agreement. This Agreement
supersedes all prior agreements and understandings concerning the subject matter
of this Agreement, except for: (i) the Executive’s local U.K. employment
contract; (ii) the U.K. Settlement Agreement; and (iii) the Second U.K.
Settlement Agreement. Any modifications to this Agreement must be in writing,
must reference this Agreement, and must be signed by the Executive and either
the Chief Executive Officer or Chief Human Resources Officer of Edgewell.


d.Choice of Law. This Agreement will be governed by the internal law of the
State of Connecticut and not the law of conflicts.  Any lawsuit concerning the
rights and obligations created by, or the enforceability of, this Agreement may
be brought only in the United States District Court, District of Connecticut,
or, in the event such court lacks jurisdiction, in the applicable Connecticut
Superior Court.  The parties waive the right to a jury trial in any such
lawsuit.


e.Unemployment Compensation. Edgewell agrees not to oppose Executive’s
application for unemployment compensation benefits, if any, but will respond to
any such claims as required.


f.Taxes. Payments under this Agreement will be reduced by amounts withheld by
Edgewell under applicable federal, state or local income or employment tax laws.
Executive agrees that (i) he shall be solely responsible for all taxes
including, but not limited to, income and excise taxes, imposed on amounts paid
by Edgewell under this Agreement; (ii) Executive will not seek reimbursement
from


Edgewell for such taxes; and (iii) Executive agrees to and does hereby indemnify
and hold Edgewell harmless against all tax liability, interest, and/or
penalties.


13. Signature and Execution. EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS READ THIS
AGREEMENT; THAT THE ONLY CONSIDERATION FOR SIGNING THIS AGREEMENT IS THE TERMS
AND PAYMENT STATED HEREIN, THAT NO OTHER PROMISE OR AGREEMENT OF ANY KIND HAS
BEEN MADE BY ANY PERSON OR ENTITY TO CAUSE EXECUTIVE TO SIGN THIS AGREEMENT,
THAT EXECUTIVE IS COMPETENT TO SIGN THIS AGREEMENT, THAT EXECUTIVE FULLY
UNDERSTANDS THE MEANING AND INTENT OF THIS AGREEMENT, THAT EXECUTIVE HAS HAD AN
ADEQUATE OPPORTUNITY TO DISCUSS THIS DOCUMENT WITH AN ATTORNEY AND HAS DONE SO
OR HAS VOLUNTARILY ELECTED NOT TO DO SO, AND THAT EXECUTIVE IS VOLUNTARILY
EXECUTING IT OF HIS OWN FREE WILL.




EXECUTIVE      EDGEWELL PERSONAL CARE COMPANY






6

--------------------------------------------------------------------------------







/s/ Colin Hutchison      By: /s/ John Hill   
Colin Hutchison      John Hill
         Chief Human Resources Officer




Date: May 28, 2020     Date: May 28, 2020




7